
	
		I
		111th CONGRESS
		1st Session
		H. R. 3457
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Abercrombie (for
			 himself, Mrs. Lowey,
			 Mr. Michaud, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to provide coverage
		  under such Act for credit cards issued to small businesses, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Credit Card Act
			 of 2009.
			(b)FindingsThe
			 Congress finds as follows:
				(1)In past recessions, economic recovery has
			 frequently been led by the creation of millions of new, small
			 businesses.
				(2)Today, however,
			 small business owners are severely limited in their ability to finance new
			 business ventures because their access to capital through their usual resources
			 has dried up, and the lack of access continues to grow.
				(3)Small businesses
			 are being pushed into using credit cards as their primary source of working
			 capital.
				(4)This use of credit
			 card credit is especially true for rapidly growing businesses that are not
			 traditional brick and mortar operations, and lack the assets necessary for a
			 traditional loan.
				(5)Yet, 28 percent of
			 businesses surveyed recently said they had been subject to a decrease in their
			 line of credit or a credit card limit in the past 6 months.
				(6)And, this decrease
			 in credit card limits occurred despite the fact that 69 percent of the small
			 businesses in the survey cited worsening credit card terms.
				(7)In 2008, 44
			 percent of the small businesses surveyed used credit cards to finance their
			 business.
				(8)In 1993, only 16
			 percent of small businesses used credit cards as a source of financing.
				(9)One-third of small
			 businesses using credit cards carry a monthly balance in excess of
			 $10,000.
				2.Extending credit
			 card protections under the Truth in Lending Act to small businesses
			(a)Definition of
			 consumerSection 103(h) of
			 the Truth in Lending Act (15 U.S.C. 1602(h)) is amended—
				(1)by striking
			 (h) The adjective consumer, used with reference to a
			 credit transaction, characterizes the transaction as one in which the party to
			 whom credit is offered or extended is and
			 inserting
					
						(h)
			 Consumer.—(1)In
				generalExcept as provided in
				paragraph (2), the term consumer, when used as a adjective to
				describe or modify a credit transaction or credit plan, means a transaction or
				credit plan under which credit is offered or extended
				to
						; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Small business
				included under certain circumstances
							(A)In
				generalFor purposes of any provision of this title relating to a
				credit card account under an open end credit plan, the term ‘consumer’ includes
				any qualified small business.
							(B)Qualified small
				businessFor purposes of subparagraph (A), the term
				qualified small business means, with respect to any credit card
				account under an open end credit plan, any business concern having 50 or fewer
				employees, whether or not—
								(i)the credit card
				account is in the name of an individual or a business entity; and
								(ii)any credit
				transaction involving such account is for business or personal purposes.
								(C)Exclusion of
				small business after opt out effective dateThe
				term qualified small business shall not include any business
				concern described in subparagraph (A) after the effective date of any election
				under section 135(b) by the individual or business for which the credit card
				account referred to in such subparagraph has been established, so long as such
				election remains in
				effect.
							.
				(b)Amendments to
			 exemptionsSection 104 of the Truth in Lending Act (15 U.S.C.
			 1603) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 other than a credit transaction under an open end consumer credit plan
			 in which the consumer is a qualified small business after
			 agricultural purposes; and
					(B)by inserting
			 other than qualified small businesses after
			 organizations; and
					(2)in paragraph (3),
			 by striking $25,000 and inserting $50,000.
				(c)Business credit
			 card amendmentsSection 135 of the Truth in Lending Act (15
			 U.S.C. 1645) is amended—
				(1)by striking
			 The exemption provided by and inserting (a)
			 In general.—The
			 exemption provided by; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Qualified small
				business opt out from coverage
							(1)Notice of
				coverageThe disclosures
				under section 127(a) before opening a credit card account under an open end
				credit plan for a qualified small business shall include a clear and
				conspicuous disclosure—
								(A)that the qualified small business is
				treated as a consumer under this title and is subject to the requirements of
				this title as a consumer;
								(B)that the business may elect, in accordance
				with this subsection, to be exempt, under section 104(1), from this title to
				the same extent as any business other than a qualified small business;
				and
								(C)of the procedures
				for making the election and for subsequently revoking any such election.
								(2)ElectionThe
				Board shall prescribe procedures for making an effective election under this
				subsection and for revoking any such election.
							(3)Prohibition on
				discrimination against qualified small businessNo creditor may—
								(A)discriminate
				against any business concern having 50 or fewer employees in connection with
				any credit card account of, or any application for a credit card account by
				such business, under an open end credit plan on any basis; or
								(B)require any
				qualified small business to make an election under this subsection as a
				condition for opening a credit card account, or for providing more advantageous
				terms for any credit card account, under an open end credit
				plan.
								.
				
